United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1135
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Sonya Lee Hernandez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                          Submitted: December 20, 2016
                            Filed: December 20, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

     After pleading guilty to conspiring to distribute methamphetamine, Sonya
Hernandez appeals the district court’s1 below-Guidelines sentence. Hernandez’s

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
counsel has moved to withdraw and has filed a brief filed under Anders v. California,
386 U.S. 738 (1967), arguing that the district court erred by not departing further, and
by imposing an unreasonable sentence. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

        The extent of the district court’s departure is not reviewable on appeal. See
United States v. Williams, 324 F.3d 1049, 1050 (8th Cir. 2003) (per curiam) (extent
of downward departure is not subject to review, unless defendant makes substantial
showing that district court’s refusal to depart further was based on unconstitutional
motive). This court finds that the district court did not abuse its discretion in
sentencing Hernandez because it imposed the below-Guidelines sentence after
considering the 18 U.S.C. § 3553(a) factors. See United States v. Miller, 557 F.3d
910, 917 (8th Cir. 2009) (under substantive-reasonableness test, district court abuses
its discretion if it fails to consider relevant § 3553(a) factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
factors); United States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per curiam)
(“[W]here a district court has sentenced a defendant below the advisory guidelines
range, it is nearly inconceivable that the court abused its discretion in not varying
downward still further.”). Having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), this court finds no non-frivolous issues for
appeal.

      The judgment is affirmed and counsel’s motion to withdraw is granted.
                     ______________________________




                                           -2-